—Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied the petition seeking an order compelling respondents to invalidate the nominating petitions of the Common Sense Party on the ground that they were not filed by the August 21, 2001 deadline (see, Election Law § 1-106 [2]; Matter of Hutson v Bass, 54 NY2d 772, 774). Although the nominating petitions filed with respondent Board of Elections were not time-stamped, the court credited the testimony of respondents’ witnesses at the hearing on the petition and found that the nominating petitions were timely filed. Affording due deference to the credibility determinations of the court (see generally, Peters v Nicotera, 248 AD2d 969, 970; Parone v Rivers, 84 AD2d 686), we conclude that the petition was properly denied. (Appeal from Order of Supreme Court, Cayuga County, Corning, J. — Election Law.) Present — Pine, J. P., Hurlbutt, Scudder, Kehoe and Gorski, JJ. (Filed Oct. 15, 2001.)